Appellant insists that the argument of his counsel, which was set out in the bill of exception, did not in fact warrant or authorize, as a reply thereto, the argument of State's counsel.
As a general rule, argument of State's counsel constitutes reversible error only when some mandatory statute is violated, when some new fact is injected into the case, or when same is manifestly improper and hurtful. Vineyard v. State, 96 Tex, Cr. R. 401, 257 S.W. 548; Heidle v. State, 86 S.W.2d 641,129 Tex. Crim. 201; Newchurch v. State, 121 S.W.2d 998,135 Tex. Crim. 619; Tadlock v. State, 139 S.W.2d 796,139 Tex. Crim. 316; Johnson v. State, 170 S.W.2d 770; Lutz v. State, 176 S.W.2d 317.
If appellant's contention that the argument complained of was not in reply to argument of his counsel be accepted, the argument of State's counsel does not violate the rule stated.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.